The offense is burglary; the punishment assessed is confinement in the state penitentiary for a term of two years.
The record is before us without any bills of exceptions or objections to the court's charge. It appears from the statement of facts that upon his trial, appellant was not represented by counsel, but represented himself and cross-examined the State's witnesses. He did not testify in his own behalf, nor did he offer any affirmative defense.
The State's evidence shows that the injured party's private residence, located at 201 North Everton Street in the City of Houston, was forcibly entered on October 19, 1938, and four fishing reels were taken. On October 20, appellant sold these reels to F. M. Williams of 3302 Navigation Blvd. in that city. Appellant told Williams that the rods were not stolen. He paid $1.10 for the reels. Conine, the injured party, went to Williams' place of business and identified the stolen property as that taken in the burglary of his premises.
The following is taken from the testimony of an arresting officer: "As to what explanation the defendant made as to where he got the reels, he said he was drunk and didn't know what he was doing."
Insofar as the record shows, appellant made no attempt to explain his possession of the recently stolen property.
On appeal, appellant is represented by counsel who complains of the admission of certain testimony to which no objection was made at the trial in the court below. Consequently, this court cannot consider them.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.